IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT JACKSON
                          Assigned on Briefs July 7, 2015

               STATE OF TENNESSEE v. KENYALE PIRTLE

                Appeal from the Circuit Court for Haywood County
            No. 4841, 4940, 4996, 5168, 5277  Clayburn Peeples, Judge


             No. W2014-02150-CCA-R3-CO - Filed January 11, 2016
                       _____________________________

Defendant, Kenyale Pirtle, appeals from the trial court’s summary dismissal of his two
motions filed pursuant to Tennessee Rule of Criminal Procedure 36.1. One motion
pertained to case numbers 5168 and 5277. Although appellant listed these case numbers
in his notice of appeal, he has made no argument concerning the trial court’s summary
dismissal of this motion. The other motion pertains to case numbers 4841, 4940, and
4996. Defendant argues that the trial court erred by summarily dismissing this motion.
All challenged sentences have expired. In light of State v Brown, ____ S.W.3d _____,
No. E2014-00673-SC-R11-CD, (Tenn., filed Dec. 2, 2015) we affirm the judgments of
the trial court pursuant to Rule 20 of the Rules of the Court of Criminal Appeals of
Tennessee.

  Tenn. R. App. P. 3 Appeal as of Right, Judgment of the Circuit Court Affirmed

THOMAS T. WOODALL, P.J., delivered the opinion of the Court, in which JOHN EVERETT
WILLIAMS and D. KELLY THOMAS, JR., JJ., joined.

Kenyale Pirtle, Memphis, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Lacy Wilber, Senior Counsel;
Garry G. Brown, District Attorney General; and Jerald M. Campbell, Assistant District
Attorney General, for the Appellee, State of Tennessee.

                            MEMORANDUM OPINION

       The record shows that on April 25, 2003, Defendant pled guilty to the offenses
charged in case numbers 4841, 4940, and 4996 and received concurrent sentencing for an
effective sentence of two years. On June 3, 2004, Defendant pled guilty to offenses
charged in case numbers 5168 and 5277 and received concurrent sentencing for an
effective sentence of two years, to be served consecutively to the effective two-year
sentence in case numbers 4841, 4890, and 4996.

       In the orders dismissing the motions, the trial court found that Defendant’s
challenged sentences had expired. Defendant does not contest this fact on appeal.

       In State v Brown, ____ S.W.3d _____, No. E2014-00673-SC-R11-CD, 2015 WL
7748275 (Tenn., Dec. 2, 2015), “a Rule 36.1 motion may be summarily dismissed for
failure to state a colorable claim if the alleged illegal sentence has expired.” 2015 WL
7748275 at *8. Accordingly, the trial court’s judgments must be affirmed, and we do so
pursuant to Rule 20 of the Rules of the Court of Criminal Appeals of Tennessee.


                                 ____________________________________________
                                 THOMAS T. WOODALL, PRESIDING JUDGE




                                           2